2013 UT App 38
_________________________________________________________

               THE UTAH COURT OF APPEALS


                       T3 PROPERTIES, LLC,

                       Plaintiff and Appellee,

                                 v.

                 PERSIMMON INVESTMENTS, INC.,

                     Defendant and Appellant.


                             Opinion
                        No. 20110445‐CA
                     Filed February 22, 2013

               Third District, Salt Lake Department
                    The Honorable L.A. Dever
                          No. 090906364

            Michael T. Moss, Attorney for Appellant
            Ronald G. Russell and Rodger M. Burge,
                    Attorneys for Appellee


         JUDGE STEPHEN L. ROTH authored this Opinion,
            in which JUDGES WILLIAM A. THORNE JR.
              and J. FREDERIC VOROS JR. concurred.


ROTH, Judge:

¶1     This dispute concerns the interpretation of statutes that
govern the creation of judgment liens (the judgment lien statute).
See Utah Code Ann. §§ 78‐22‐1, ‐1.5 (Lexis Supp. 2001) (effective
until July 1, 2002) (current version at id. §§ 78B‐5‐202, ‐201
(LexisNexis 2012)). In the district court, the parties both asserted
competing claims for declaratory relief, requesting that the court
decide whether Defendant Persimmon Investments, Inc.
              T3 Properties v. Persimmon Investments


(Persimmon) has a judgment lien on a parcel of property (the
Property), whose record owner is Plaintiff T3 Properties, LLC (T3).
Persimmon and T3 brought cross‐motions for partial summary
judgment. The district court granted partial summary judgment in
favor of T3 and denied Persimmon’s cross‐motion. We affirm.



                        BACKGROUND1

¶2      In 2000, Chad A. Harding transferred the Property, located
in Salt Lake County, to Brandon Earl.2 In March 2001, Larry Larson
filed in Salt Lake County a lawsuit against Earl (the Larson
Lawsuit). The district court entered a default judgment against Earl
in favor of Larson in June 2001 for approximately $75,000 (the
Judgment).

¶3     In January 2002, Earl executed a quit claim deed conveying
any interest he had in the Property back to Harding. This transfer
was recorded in January 2003. Then, “[t]hrough mesne


       1
         In reviewing a district court’s decision to grant or deny
summary judgment, we “view[] the facts and all reasonable
inferences drawn therefrom in the light most favorable to the
nonmoving party.” Orvis v. Johnson, 2008 UT 2, ¶ 6, 177 P.3d 600
(citation and internal quotation marks omitted). Because the
district court ultimately granted T3’s motion for partial sum‐
mary judgment and denied Persimmon’s cross‐motion, we recite
the facts favorably to Persimmon.
       2
        The parties disputed below whether any interest in the
Property had ever actually been transferred to Earl, and a similar
argument has been raised on appeal. However, in deciding the
parties’ cross‐motions for partial summary judgment, the district
court apparently assumed that the Property had been transferred
from Harding to Earl. Because that assumption favors the appel‐
lant, Persimmon, we recite the facts accordingly and, therefore,
need not resolve this issue. See supra n.1.



20110445‐CA                      2                 2013 UT App 38
              T3 Properties v. Persimmon Investments


conveyances,” the Property was eventually transferred to T3 in
September 2006, and the conveyance was recorded that same
month.

¶4      In February 2009, Persimmon recorded in the Salt Lake
County Recorder’s Office a notice of assignment of the Judgment
from Larson and asserted that it had a judgment lien on the
Property. Over the next few months, Persimmon initiated efforts to
execute on the Judgment by having the Property sold. Persimmon
also filed with the district court in the Larson Lawsuit a document
titled “Information Statement.”3

¶5      When Persimmon attempted to execute on the Judgment, T3
sent a notice informing Persimmon that it did not have a judgment
lien on the Property and asserting that Persimmon’s attempts to
execute on the judgment constituted a wrongful lien. Nonetheless,
Persimmon went ahead with the execution sale of the Property in
April 2009 and then purchased the Property at the sale.

¶6      In April 2009, T3 filed a complaint against Persimmon, and
Persimmon answered and counterclaimed. Among other things,
both parties made competing claims for declaratory relief, both of
which focused on whether the Judgment created a judgment lien
on the Property under the judgment lien statute. Persimmon and
T3 asserted differing interpretations of the statute: Persimmon
contended in essence that the original entry of the Judgment itself
sufficed to create a judgment lien on the Property, while T3 argued
that the statute required additional steps that Persimmon had
failed to take before the Property was transferred from Earl back to
Harding in January 2002.

¶7   T3 and Persimmon filed cross‐motions for partial summary
judgment on their declaratory relief claims. The district court


       3
        Persimmon and Larson acted in concert to execute on the
Judgment. For ease of explanation, however, we will simply
refer to Persimmon as the acting party.



20110445‐CA                      3                 2013 UT App 38
              T3 Properties v. Persimmon Investments


granted T3’s motion and denied Persimmon’s, concluding that the
Judgment had not created a judgment lien on the Property before
January 2002 when Earl transferred the Property back to Harding,
T3’s predecessor in interest. Thus, as a consequence, Persimmon
had no right to execute on the Property and accordingly had no
claim to ownership by virtue of its purchase of the Property at the
execution sale.4 Persimmon appeals.



             ISSUE AND STANDARDS OF REVIEW

¶8      Persimmon argues that the district court erred in granting
partial summary judgment to T3. Summary judgment is
appropriate when “there is no genuine issue as to any material fact
and . . . the moving party is entitled to a judgment as a matter of
law.” Utah R. Civ. P. 56(c). The district court’s decision to grant a
motion for summary judgment presents a question of law that is
reviewed for correctness. Harvey v. Cedar Hills City, 2010 UT 12,
¶ 10, 227 P.3d 256. Here, the relevant facts are generally not in
dispute and the legal issue underlying summary judgment
involves interpretation of the judgment lien statute. Issues of
statutory interpretation also present a question of law and are
reviewed for correctness. Id.



                            ANALYSIS

 I. The District Court Correctly Granted Summary Judgment to
       T3 Because Persimmon Failed To Comply with the
Requirements
                   of the Judgment Lien Statute.




       4
        After the district court concluded that Persimmon did
not have a judgment lien on the Property, T3 moved to volun‐
tarily dismiss its remaining claims without prejudice.



20110445‐CA                      4                 2013 UT App 38
               T3 Properties v. Persimmon Investments


¶9      The issue before us is whether the Judgment became a
judgment lien on the Property when it was entered in June 2001
and thus before Earl transferred the Property back to Harding in
January 2002. Resolution of this issue requires interpretation of the
judgment lien statute. When confronted with an issue of statutory
interpretation, our goal is to ascertain the true intent and purpose
of the statute. Anderson v. Bell, 2010 UT 47, ¶ 9, 234 P.3d 1147.
“[T]he best evidence of legislative intent is the plain language of
the statute itself.” Id. (citation and internal quotation marks
omitted). Thus, “[w]hen interpreting statutes, we first look to the
plain language of the statute and give effect to that language unless
it is ambiguous.” State v. Jeffries, 2009 UT 57, ¶ 7, 217 P.3d 265. And
“[w]hen examining the statutory language we assume the
legislature used each term advisedly and in accordance with its
ordinary meaning.” Id. (citation and internal quotation marks
omitted).

A. Evolution of the Judgment Lien Statute

¶10 The judgment lien statute has been revised numerous times
over the past decades, and some of those revisions occurred
between the entry of the Judgment in June 2001 and the filing of
this lawsuit in 2009. Ultimately, we conclude that the version of the
judgment lien statute that was in effect until July 1, 2002 (the 2001
version) is controlling here. See infra ¶ 15 n.6. But because it is
ultimately relevant to our analysis, we will briefly summarize the
legislative evolution of the judgment lien statute since 1992.

¶11 In 1992, Utah Code section 78‐22‐1 (section 1) provided that
the entry of a judgment by a district court automatically created a
lien on any real property of the judgment debtor if that property
was located in the same county where the judgment was entered.
Utah Code Ann. § 78‐22‐1(2) (Michie Supp. 1992) (“[T]he entry of
judgment by a district court is a lien upon the real property of the
judgment debtor, not exempt from execution, owned or acquired
during the existence of the judgment, located in the county in
which the judgment is entered.”). In 1997, section 1 was amended




20110445‐CA                       5                  2013 UT App 38
               T3 Properties v. Persimmon Investments


to apply only to judgments entered before July 1, 1997. Id. (Michie
Supp. 1997) (“Prior to July 1, 1997, . . . the entry of judgment by a
district court is a lien upon the real property of the judgment
debtor, not exempt from execution, owned or acquired during the
existence of the judgment, located in the county in which the
judgment is entered.” (emphasis added)).

¶12 Also in 1997, the legislature enacted Utah Code section 78‐
22‐1.5 (section 1.5), which provided in subsection (2) that a
judgment entered on or after July 1, 1997, did not create a lien on
real property unless it was recorded in the Registry of Judgments,
an index meant to facilitate the search for judgments in each
county. Id. § 78‐22‐1.5(2) (“On or after July 1, 1997, a judgment
rendered or recorded in a district court does not create a lien upon
or affect the title to real property unless the judgment is recorded
in the Registry of Judgments of the office of the clerk of the district
court of the county in which the property is located.”); see also id.
§ 78‐22‐1.5(1) (defining “Registry of Judgments” as “the index
where a judgment shall be recorded and searchable by the name of
the judgment debtor through electronic means or by tangible
document”). In 1998, section 1.5 was amended to include
subsection (3), which provided that after September 1, 1998, “[i]n
addition to the requirement of subsection (2), any judgment that is
recorded in the Registry of Judgments . . . shall include a separate
information statement of the judgment creditor,” providing certain
details that would more specifically identify the judgment debtor
and the nature of the judgment. Id. § 78‐22‐1.5(3) (Lexis Supp. 1998)
(“In addition to the requirement of Subsection (2), any judgment
that is recorded in the Registry of Judgments on or after September
1, 1998, shall include a separate information statement of the
judgment creditor.”); see also id. § 78‐22‐1.5(3)(a)–(e), (4) (describing
the particular information that must be included in the information
statement and the procedure for filing it).

¶13 Also in 1998, section 1.5 was amended to add subsections
that specifically addressed judgments for the “payment of money.”
In particular, subsection (5)(a) provided a method to bring money




20110445‐CA                        6                  2013 UT App 38
              T3 Properties v. Persimmon Investments


judgments that had been recorded in the Registry of Judgments
without a separate information statement into compliance with
subsection (3). Id. § 78‐22‐1.5(5)(a) (“Any judgment that requires
payment of money and is recorded on or after September 1, 1998,
and is not accompanied by the separate information statement as
required in Subsections (3) and (4) may be amended by recording
in the appropriate Registry of Judgments a document entitled
‘Amendment to Recorded Judgment’ in the Registry of Judgments
in compliance with Subsections (3) and (4).”). Subsection (6) then
provided that the priority date of a money judgment so amended
was the date of compliance with subsections (3) and (4), i.e., the
date that the recorded judgment was amended to include the
information statement. Id. § 78‐22‐1.5(6) (“A judgment that requires
payment of money recorded on or after September 1, 1998, has as
its priority the date of compliance with Subsections (3) and (4).”).
Subsection (6) was further amended in 2001 to except from the
priority date limitation “parties with actual or constructive
knowledge of the judgment.” Id. § 78‐22‐1.5(6) (Lexis Supp. 2001).

¶14 These cumulative amendments were in effect until July 1,
2002, and are part of what we have designated as the 2001 version
of the judgment lien statute. The statute was significantly revised
again, effective July 1, 2002 (the 2002 version).5 See id. §§ 78‐22‐1,
‐1.5 (Lexis Supp. 2001 & LexisNexis 2002). The judgment lien
statute was amended again and also renumbered in 2008. See id.
§§ 78B‐5‐202, ‐201 (LexisNexis 2008). We will discuss the
subsequent changes only as they become relevant to the analysis.

¶15 The 2001 version of the judgment lien statute is controlling
here because it was the version in effect at the time of the entry of
the Judgment in June 2001 and the transfer of the Property from



       5
        Notably, the 2002 version required that the judgment and
the information statement be recorded in both the Registry of
Judgments and in the county recorder’s office. Utah Code Ann.
§ 78‐22‐1.5(2), (3)(a), (4) (Lexis Supp. 2001 & LexisNexis 2002).



20110445‐CA                       7                 2013 UT App 38
              T3 Properties v. Persimmon Investments


Earl back to Harding in January 2002.6 Further, section 1.5 of the
judgment lien statute is most relevant to our analysis, as it applies
to judgments entered after July 1, 1997, whereas section 1 applies
only to judgments entered before July 1, 1997. Thus, the relevant
portions of the 2001 version of section 1.5 are as follows:

              (2) On or after July 1, 1997, a judgment
       rendered or recorded in a district court does not
       create a lien upon or affect the title to real property
       unless the judgment is recorded in the Registry of
       Judgments of the office of the clerk of the district
       court of the county in which the property is located.

               (3) In addition to the requirement of
       Subsection (2), any judgment that is recorded in the
       Registry of Judgments on or after September 1, 1998,
       shall include a separate information statement of the
       judgment creditor . . . .[7]


       6
        In their briefing to this court, the parties cite and seem to
rely to varying degrees on multiple versions of the judgment lien
statute, particularly the 2002 version. However, considering the
substance of their arguments made to the district court and on
appeal, it appears that the parties recognize that the 2001 version
is controlling. Perhaps more important, on appeal the parties
have made no attempt to make the case for retroactive applica‐
tion of any of the versions of the statute subsequent to the 2001
version. Given that all of the events relevant to the creation of a
judgment lien involving the Judgment in the Larson Lawsuit
occurred between the effective dates of the 2001 and the 2002
versions of the statute, there appears to be no reasonable basis
for applying anything other than the 2001 version.
       7
        The remainder of subsection (3) as well as subsection (4)
describes the information that must be included in the informa‐
tion statement and the filing process. Utah Code Ann. § 78‐22‐
                                                     (continued...)



20110445‐CA                      8                  2013 UT App 38
               T3 Properties v. Persimmon Investments


       ....

              (5)(a) Any judgment that requires payment of
       money and is recorded on or after September 1, 1998,
       and is not accompanied by the separate information
       statement as is required in Subsections (3) and
       (4) may be amended by recording a document
       entitled “Amendment to Recorded Judgment” in the
       Registry of Judgments in compliance with
       Subsections (3) and (4).

       ....

               (6) A judgment that requires payment of
       money recorded on or after September 1, 1998, has as
       its priority the date of compliance with Subsections
       (3) and (4), except as to parties with actual or
       constructive knowledge of the judgment.

Id. § 78‐22‐1.5 (Lexis Supp. 2001).

B. Interpretation and Application of the 2001 Version of the
Judgment Lien Statute

¶16 Turning now to the issue before us on appeal, the parties
disagree about what is required under section 1.5 of the 2001
version of the judgment lien statute to create a judgment lien. The
parties agree that to create a judgment lien a judgment must be
recorded in the Registry of Judgments. See Utah Code Ann. § 78‐22‐
1.5(2) (Lexis Supp. 2001). Although there is some factual dispute as
to whether the Judgment was recorded in the Registry of
Judgments when it was originally entered in June 2001, the district
court apparently assumed that it had been recorded for purposes



       7
        (...continued)
1.5(3)(a)–(e), (4) (Lexis Supp. 2001).



20110445‐CA                       9                2013 UT App 38
               T3 Properties v. Persimmon Investments


of deciding the parties’ cross‐motions for summary judgment. We
assume so as well and, therefore, do not resolve this disputed issue.

¶17 The parties, however, dispute whether it is mandatory that
a separate information statement be recorded with the judgment in
order to create a judgment lien. See id. § 78‐22‐1.5(2)–(3). It is
undisputed that Persimmon made no attempt to file an information
statement until 2009 when it filed a document titled “Information
Statement” in the Larson Lawsuit. T3 takes the position that
Persimmon’s attempt to file an information statement in 2009 was
unavailing because Persimmon must have filed an information
statement before the Property was conveyed from Earl back to
Harding in January 2002, for once the Property left Earl’s hands he
had no interest in it to which a lien could attach. Thus, according
to T3, because Persimmon failed to file an information statement
before the Property was transferred to Harding in January 2002, a
judgment lien never attached to the Property. Persimmon, on the
other hand, asserts that the statute did not require the filing of an
information statement to create a judgment lien; rather, it contends
that the entry of the Judgment in June 2001 and the presumed
contemporaneous recording of the Judgment in the Registry of
Judgments was sufficient to create a lien on the Property.

¶18 We agree with T3 and conclude that the 2001 version of
section 1.5 of the judgment lien statute requires that a judgment
recorded in the Registry of Judgments must be accompanied by an
information statement in order to create a judgment lien on real
property of the judgment debtor.

¶19 Subsection (2) of section 1.5 provides that a judgment “does
not create a lien upon or affect title to real property unless” it “is
recorded in the Registry of Judgments.” Id. § 78‐22‐1.5. Subsection
(3) of section 1.5 then provides, “In addition to the requirement of
Subsection (2), any judgment that is recorded in the Registry of
Judgments . . . shall include a separate information statement . . . .”
Id. § 78‐22‐1.5(3). Use of the word “shall” in subsection (3) indicates
that filing an information statement is mandatory. Also, subsection




20110445‐CA                       10                 2013 UT App 38
               T3 Properties v. Persimmon Investments


(2) sets forth a requirement for creating a judgment lien—recording
the judgment in the Registry of Judgments; and subsection (3) sets
forth a requirement that must be completed “[i]n addition” to the
requirement set forth in subsection (2)—inclusion of a separate
information statement. Id. § 78‐22‐1.5(2)–(3). Under the statute’s
plain language, it therefore follows that both requirements must be
satisfied to create a judgment lien. See generally State v. Jeffries, 2009
UT 57, ¶ 7, 217 P.3d 265 (“When interpreting statutes, we first look
to the plain language of the statute and give effect to that language
unless it is ambiguous,” and “[w]hen examining the statutory
language we assume the legislature used each term advisedly and
in accordance with its ordinary meaning.” (citation and internal
quotation marks omitted)).

¶20 Persimmon made an argument in the district court that we
elect to address here because it helps explain how the evolution of
the judgment lien statute has influenced its structure and aids in
our interpretation of the statute. Persimmon contended that the
information statement required by subsection (3) is not necessary
to create a judgment lien, relying on the fact that the requirement
to record the judgment in the Registry of Judgments and the
requirement for an information statement are set forth in separate
subsections. In particular, Persimmon pointed out that subsection
(2) provides that a judgment “does not create a lien upon or affect
title to real property unless” it “is recorded in the Registry of
Judgments.” Utah Code Ann. § 78‐22‐1.5(2). According to
Persimmon, subsection (2) thus describes an exhaustive list of
requirements for the creation of a judgment lien. In other words,
although subsection (3) provides an additional requirement of
recording an information statement with the judgment, because
that requirement is not included in subsection (2) it is not essential
to the creation of a judgment lien. Persimmon concluded that if an
information statement were required to create a judgment lien, that
requirement would have been included in subsection (2).

¶21 However, the reason the information statement requirement
is set out in a separate subsection is not difficult to ascertain.




20110445‐CA                        11                  2013 UT App 38
              T3 Properties v. Persimmon Investments


Subsection (2) was included in section 1.5 when it was enacted in
1997, and by its terms, applies “[o]n or after July 1, 1997.” Utah
Code Ann. § 78‐22‐1.5(2) (Michie Supp. 1997 & Lexis Supp. 2001).
Subsection (3), however, was not added to section 1.5 until 1998
and, by its terms, only applies to judgments that are recorded “on
or after September 1, 1998.” Id. § 78‐22‐1.5(3) (Lexis Supp. 1998 &
Supp. 2001). The information statement requirement is separate
from subsection (2) because it took effect a year later. Thus, the
separate subsections do not mean that the information statement
is not essential to the creation of a judgment lien; rather, these
requirements are set forth in different subsections due to the
different dates of application. So, in order for “a judgment
rendered or recorded” “[o]n or after July 1, 1997,” to create a
judgment lien, it must be recorded in the Registry of Judgments. Id.
§ 78‐22‐1.5(2) (Michie Supp. 1997 & Lexis Supp. 2001). But, effective
a year later, “in addition to” the recording requirement of
subsection (2), a judgment must “include a separate information
statement of the judgment creditor” in order to create a lien on real
property. Id. § 78‐22‐1.5(3) (Lexis Supp. 1998 & Supp. 2001).

¶22 Two other subsections of section 1.5 support this
interpretation: subsections (5)(a) and (6), which relate to money
judgments. As acknowledged by the parties and the district court,
the Judgment entered in the Larson Lawsuit is a “judgment that
requires payment of money.” Id. § 78‐22‐1.5(5)(a), (6) (Lexis Supp.
2001). Subsection (5)(a) provides that a money judgment “recorded
on or after September 1, 1998, [that] is not accompanied by the
separate information statement as required in Subsections (3) and
(4) may be amended by recording” an “‘Amendment to Recorded
Judgment’” that complies with the information statement
requirement. Id. § 78‐22‐1.5(5)(a). Subsection (6) then provides that
the amended judgment will have “as its priority the date of
compliance” with the information statement requirement, “except
as to parties with actual or constructive knowledge of the
judgment.” Id. § 78‐22‐1.5(6). By providing a means to amend a
noncompliant money judgment to add an information statement
after the fact, subsection (5) reinforces the significance of the




20110445‐CA                      12                2013 UT App 38
               T3 Properties v. Persimmon Investments


information statement requirement. And by limiting the priority
date of the recorded judgment to the date of the amendment,
subsection (6) supports our reading of the statute that a recorded
judgment alone does not suffice to create a lien. See generally State
v. Moreno, 2009 UT 15, ¶ 10, 203 P.3d 1000 (instructing that “[t]he
plain language of a statute” should be read “as a whole” and “its
provisions [should be interpreted] in harmony with other
provisions in the same statute and with other statutes under the
same and related chapters” (first alteration in original) (citation and
internal quotation marks omitted)).

¶23 Persimmon argues, however, that the judgment lien statute
sets forth different requirements for the creation of a judgment lien
on property in the same county where the judgment is rendered
than on property located in some other county. Specifically,
Persimmon asserts that an information statement is not required to
create a judgment lien on real property in the county where the
judgment originated; rather, under such circumstances, a judgment
lien is created simply by recording the judgment in the Registry of
Judgments. According to Persimmon, only if the judgment debtor
owns property in a different county must a separate information
statement be recorded with the judgment in the Registry of
Judgments of that other county to create a judgment lien.
Persimmon then concludes that because, here, the Judgment was
originally entered in Salt Lake County and the Property is also
located in Salt Lake County, the filing of a separate information
statement was not required to create a lien; rather, the district
court’s entry of the Judgment in the Larson Lawsuit and the
presumed contemporaneous recording of the Judgment in the
Registry of Judgments was sufficient.

¶24 Persimmon’s argument rests on a distinction it claims to
have identified between the phrases “by a district court” and “in a
district court” in section 1.5. According to Persimmon, the phrase
“by a district court” refers to “the actual entry of a judgment by the
[c]ourt with original jurisdiction over the case” while “in a district
court” refers to a judgment recorded in a court other than the one




20110445‐CA                       13                 2013 UT App 38
               T3 Properties v. Persimmon Investments


that originally entered the judgment. In other words, Persimmon
asserts that “the term ‘in’ [is] used . . . [to] refer[] to the entering of
a judgment from one district court into another district court, not
the actual entry of the original judgment by the court.”

¶25 Contrary to Persimmon’s argument, however, the 2001
version of section 1.5, which is controlling here, does not use the
phrase “by a district court” at all. Rather, the phrase used
consistently throughout is “in a district court.” See Utah Code Ann.
§ 78‐22‐1.5(2) (Lexis Supp. 2001) (“[A] judgment rendered or
recorded in a district court does not create a lien upon or affect the
title to real property . . . .” (emphasis added)). Nor do any of the
prior versions of section 1.5 since its enactment in 1997 use the
phrase “by a district court.” See id. § 78‐22‐1.5 (Michie Supp. 1997
& Lexis Supp. 1998) (“[A] judgment rendered or recorded in a
district court does not create a lien upon or affect the title to real
property . . . .” (emphasis added)). Thus, the distinction argued by
Persimmon does not appear anywhere in the relevant portions of
section 1.5, either in the 2001 version or in the previous versions.

¶26 Nonetheless, Persimmon attempts to support its
interpretation of section 1.5 based on the amendments that became
effective in the 2002 version. However, like the 2001 version, the
2002 version also uses the phrase “in a district court” and does not
contain the language “by a district court.” Specifically, the 2001
version provided that “a judgment rendered or recorded in a district
court does not create a lien upon or affect the title to real property,”
id. § 78‐22‐1.5(2) (Lexis Supp. 2001) (emphasis added), while the
2002 version provided that “a judgment entered in a district court
does not create a lien upon or affect the title to real property,” id.
(Lexis Supp. 2001 & LexisNexis 2002) (emphasis added). Indeed,
the only place in the judgment lien statute that has been brought to
our attention by the parties where the phrase “by a district court”
appears is in section 1, which applies only to judgments entered
before July 1, 1997. Id. § 78‐22‐1(2) (Michie Supp. 1997 & Lexis
Supp. 2001) (“Prior to July 1, 1997, . . . the entry of judgment by a
district court is a lien upon the real property of the judgment debtor




20110445‐CA                         14                  2013 UT App 38
               T3 Properties v. Persimmon Investments


. . . .” (emphasis added)). Section 1 is thus inapplicable to the
Judgment at issue in this case, which was entered in June 2001.

¶27 Further, regardless of the “by a district court” and “in a
district court” language, Persimmon’s assertion that the judgment
lien statute makes a distinction between the district court that
originally enters a judgment and a district court in a different
county where a judgment might later be recorded is unworkable
under the plain language of the 2001 version of section 1.5. First,
section 1.5 refers to “a judgment rendered or recorded in a district
court.” Id. § 78‐22‐1.5(2) (Lexis Supp. 2001). The language
“rendered or recorded” encompasses both judgments that are
originally rendered by a district court in one county and judgments
that are later recorded in another county. Second, section 1.5 goes
on to provide that the judgment must be “recorded in the Registry
of Judgments of the office of the clerk of the district court of the
county in which the property is located.” Id. This language broadly
encompasses all judgments, requiring recording in the same county
where property owned by the judgment debtor is located,
regardless of the county where the judgment was originally
entered or rendered. In addition, subsection (3), which sets forth
the information statement requirement, refers to “any judgment
that is recorded in the Registry of Judgments.” Id. § 78‐22‐1.5(3)
(emphasis added); see also id. § 78‐22‐1.5(5)(a) (providing that “[a]ny
judgment that requires payment of money” must be amended to
comply with subsections (3) and (4) (emphasis added)). Use of the
all‐inclusive “any” emphasizes that the requirement of subsection
(3) applies to all judgments and undermines the notion that section
1.5 recognizes any distinction in the requirements for creation of a
judgment lien between the district court where a judgment
originates and the district court of some other county where that
judgment might later be recorded. Thus, the distinction urged by
Persimmon is not supported by the plain language of the judgment
lien statute.

¶28 In summary, we conclude that the 2001 version of section 1.5
of the judgment lien statute requires that a judgment be recorded




20110445‐CA                       15                 2013 UT App 38
              T3 Properties v. Persimmon Investments


in the Registry of Judgments with a separate information statement
in order to create a judgment lien. Here, the Judgment was entered
in June 2001, and we assume for purposes of our analysis that it
was contemporaneously recorded in the Registry of Judgments.
However, no information statement had been recorded by the time
the Property was transferred from Earl back to Harding in January
2002. Indeed, no attempt was made to file an information statement
until 2009. As a result, we conclude that because no information
statement was recorded during the crucial time period between the
rendering of the Judgment and the conveyance back to Harding, no
judgment lien was created and none attached to the Property. We
therefore affirm the district court’s grant of partial summary
judgment to T3 and its denial of Persimmon’s cross‐motion for
partial summary judgment.8



                          CONCLUSION

¶29 Because we conclude that the Judgment in the Larson
Lawsuit never became a lien on the Property under the statutory
requirements in effect during the crucial time period between the
entry of the Judgment and Earl’s conveyance of the Property back
to Harding, we therefore affirm the district court’s grant of partial
summary judgment to T3 and denial of Persimmon’s cross‐motion.




       8
         Earl filed for bankruptcy in 2007, and Persimmon argues
in its brief to this court that the bankruptcy discharge of debt did
not remove the judgment lien from the Property. This issue was,
however, never addressed by the district court in deciding the
parties’ cross‐motions for partial summary judgment. And
because we conclude that Persimmon did not have a judgment
lien on the Property, there is no reason for us to consider the
issue either.



20110445‐CA                      16                2013 UT App 38